On the court’s own motion, the decision handed down February 28, 1955 {ante, p. 905), is hereby amended to read as follows: Upon remission of this appeal from the Court of Appeals (308 N. Y. 196), in pursuance of section 606 of the Civil Practice Act, for determination of any questions of fact raised upon the appeal *975to this court, judgment appealed from dismissing the action, entered on the granting of a motion to set aside the verdict in appellant’s favor and directing a verdict in respondent’s favor, reversed and verdict in favor of appellant reinstated, with costs to appellant in all courts. Insofar as any questions of fact were raised for review in this court, in our opinion the verdict in appellant’s favor was supported by the evidence. Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Murphy, JJ., concur.